January 19, 2010 H. Roger Schwall, Assistant Director Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Mail Stop Re: Keyser Resources Inc. Form S-1 Registration Statement File No. 333-159561 Dear Mr. Schwall: On behalf of our client, Keyser Resources Inc. (the “Company”), we are submitting this letter in response to the written comments of the staff (the “Staff”) of the United States Securities and Exchange Commission (the “Commission”) contained in your letter, dated January 6, 2010 (the “Comment Letter”) with respect to the above-referenced registration statement. In order to facilitate your review of Amendment No. 3, we have restated and responded, on behalf of the Company, to each of the comments set forth in the Comment Letter, on a point-by-point basis. The numbered paragraphs set forth below correspond to the numbered paragraphs in the Staff’s Letter. Page numbers refer to the marked copy of Amendment No. 3. 1.Notwithstanding our prior comment 2, inconsistent disclosure remains throughout your document.
